Case 1:20-cv-01873 Document 13-4 Filed 07/13/20 Page 1 of 5




                 EXHIBIT C
              Case 1:20-cv-01873 Document 13-4 Filed 07/13/20 Page 2 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;

 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;
                                                      Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants.


                                DECLARATION OF STUDENT C

        I, Student C, declare pursuant to 28 U.S.C. § 1746 as follows:

        1.      I am an undergraduate student at Johns Hopkins University.

        2.      I am a citizen of a country in South America, and the holder of a F-1 visa.

Although I arrived in the United States from South America, my family has since relocated to

Europe. My parents are physicians, one of whom treats COVID-19 patients. I obtained my F-1

visa in order to pursue my undergraduate degree at Johns Hopkins, to remain in the United

States, to pursue a career in medicine and public health, and to continue my research in the hopes

of furthering public health goals both in the United States and globally.




                                                 1
            Case 1:20-cv-01873 Document 13-4 Filed 07/13/20 Page 3 of 5




       My Studies and Plans for the Future

       3.        I came to Johns Hopkins with the aim of completing my undergraduate degree,

and then obtaining OPT (Optional Practical Training), using that OPT to conduct one year of

research, and then applying to medical school and eventually residency and a fellowship in the

United States.

       4.        I am passionate about medicine and public health, and dream of becoming a

physician working in the United States.

       The July 6 Directive

       5.        I understand that on July 6, 2020, ICE issued a new Directive, mandating that F-1

students without in-person coursework must leave the country.

       6.        Ever since I heard about the July 6 Directive, I have been shocked and frightened.

I am very concerned that, if in-person classes are unavailable after Thanksgiving at Johns

Hopkins as a result of a COVID-19 resurgence, I may fall out of compliance with the F-1

requirements that I have worked so hard to maintain.

       Personal Harm I and Others Would Suffer If Forced to Leave the Country

       7.        Should my F-1 status be compromised, I would personally suffer a long list of

harms if I were forced to leave the United States:

            a. I would be forced to “return” to the country where my family has relocated and

                 where I have never lived, or to my home country in South America, where I have

                 no immediate family. In South America, my remaining connections would be

                 persons who are in high risk demographics for COVID-19 because of age or

                 disease.




                                                 2
Case 1:20-cv-01873 Document 13-4 Filed 07/13/20 Page 4 of 5




b. I would be forced to travel during a time when travel is especially dangerous, in

     light of the pandemic.

c. Even if I were eventually able to travel to the country where my family now lives,

     I would be exposing my family to additional risk of infection due to having had

     exposure to the risks endemic in international air travel in the current

     environment.

d. As I would be unable to return to the United States, I would lose my ability to

     continue my degree and research at Johns Hopkins—where I had been so thrilled

     and proud to have been accepted.

e. I would lose the entire plan for my career. Without the ability to reenter the

     United States and pursue my research at Johns Hopkins, I would likely have

     to restart my undergraduate degree studies in South America, or even in Europe—

     including studying for entrance exams, passing those entrance exams, a new and

     different application and acceptance process, and then undertaking an entire

     course of undergraduate studies, since medical school is an undergraduate degree

     in the respective countries to which I may be forced to “return.”

f.   If deported for violation of U.S. visa requirements, that violation would remain

     on my record and would adversely affect me in my career for many years to

     come.

g. I would be separated from my long-term partner, who is an American citizen and

     resides in the United States, with no realistic prospect of when we may again be

     able to be together again.




                                      3
            Case 1:20-cv-01873 Document 13-4 Filed 07/13/20 Page 5 of 5




       8.      I worry for myself and for my many international peers.          Many of us are

struggling with the psychological burden of the uncertainty of the situation created by the July 6

Directive—on top of the problems already posed by the ongoing pandemic. I am frightened that,

in light of the Directive, due to factors entirely beyond my control—such as an anticipated

resurgence of COVID-19 in the autumn, I may be forced abandon my years of work towards my

academic degree, and to “return” to either a country where I have never lived or to South

America, where I would be without my family.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: Baltimore, Maryland
       July 13, 2020
                                                                  _________________
                                             Student C




                                                4
